Dissenting Opinion by
Hoppman, J.:
Claimant was offered a referral for possible employment as a waitress working from 11:30 a.m. to 8:30 p.m., six days a week.
The Unemployment Compensation Board of Review found that claimant refused to accept such employment, because she cares for her aged mother during evening hours and, therefore, is unable to work after 5:00 p.m. Accordingly, the Board denied benefits to claimant on the ground that, . . a woman’s refusal to work a certain shift because of domestic responsibilities is not refusal for good cause,” a proposition with which I do not disagree.
*256Claimant advanced another reason for not accepting employment, however, which was not considered by the Board. She stated at the hearing that to accept this job she would have to travel at least one and one half hours to work and two hours from work each day. This testimony was undisputed. If true, however, I would not hesitate to find that the position offered was unsuitable.
Accordingly, I would remand this case to the Board with directions to hold a further hearing to determine if the job offered to claimant was unreasonable in light of the time required for travel to and from work.